[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-12626                 OCTOBER 31, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                  D. C. Docket No. 03-03973-CV-WSD-1


BETTIE J. LITTLE,
DIEDRE M. GOODWIN,

                                                  Plaintiffs-Appellants,

                                  versus

COBB COUNTY,

                                                  Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (October 31, 2006)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      The summary judgment granted in favor of Cobb County is affirmed for the

reasons set forth in the ORDER of the United States District Judge entered March 30,

2006, and so much of the Report and Recommendation of the United States

Magistrate Judge as is adopted therein.

      AFFIRMED.




                                          2